DETAILED ACTION
This office action is responsive to communication filed on June 7, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed June 7, 2022, with respect to claim 10, have been fully considered but they are not persuasive.  
Applicant argues, with respect to claims 10, that Ahn does not teach the features of claim 10, such as “the second potential causing a gate-source voltage to be higher than a threshold voltage.”
The Examiner respectfully disagrees.  Ahn et al. teaches applying a second potential (RG, figure 4) on a gate of the first transistor (MN12, see figure 4, paragraph 0064), the second potential (RG) causing a gate-source voltage to be higher than a threshold voltage, the second potential being an opposite sign from the threshold voltage (As detailed in paragraph 0078, the threshold voltage (VTH) of a depletion type MOSFET is negative, and a positive gate-to-source voltage is applied thereto.).  Ahn et al. teaches the other amended limitations of claim 10 for the reasons discussed in the body of the rejection of claim 10.
Therefore, the rejection of claim 10 is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2008/0224191).

	Consider claim 10, Ahn et al. teaches:
	A method, comprising: 
	initializing a detection node (floating diffusion, FD, paragraph 0054) of a pixel (111, figure 4, paragraph 0050) having a photodiode (PD, paragraph 0052), the initializing includes:
	activating an on state of a first transistor (A reset NMOSFET (MN12) is activated by applying an activated reset control signal (RG) thereto, as shown on the left side of figure 5, paragraphs 0052, 0055, 0063 and 0064) that is between a first potential (VDD) and the detection node (FD, see figure 4), the first transistor (MN12) being normally on (The first transistor (MN12) is a depletion type NMOSFET (i.e. a normally on transistor) which applies a high supply voltage (VDD), paragraphs 0053, 0055, 0063, 0074 and 0076-0078, figures 4, 5 and 7.);
	maintaining a second transistor (transmit NMOSFET, MN11, paragraph 0052) in an off state (i.e. prior to the transmission control signal (TG) being activated (i.e. pulsed high), as shown in figure 5), the second transistor (MN11) is between the photodiode (PD) and the detection node (FD, see figure 4); and
	applying a second potential (RG, figure 4) on a gate of the first transistor (MN12, see figure 4, paragraph 0064), the second potential (RG) causing a gate-source voltage to be higher than a threshold voltage, the second potential being an opposite sign from the threshold voltage (As detailed in paragraph 0078, the threshold voltage (VTH) of a depletion type MOSFET is negative, and a positive gate-to-source voltage is applied thereto.).	

	Consider claim 11, and as applied to claim 10 above, Ahn et al. further teaches that the second transistor (MN11) has a drain electrically coupled to the first potential (VDD) of the first transistor (i.e. via MN12, see figure 4).

	Consider claim 13, and as applied to claim 10 above, Ahn et al. further teaches a third transistor (source follower NMOSFET, MN13) electrically coupled between a reading node (N11, i.e. via the select NMOSFET, MN14, figure 4) and the detection node (FD, see figure 4, paragraphs 0052 and 0069).

	Consider claim 15, and as applied to claim 10 above, Ahn et al. further teaches that the first and second transistors (MN12, MN11) are N-channel MOS transistors (paragraph 0052).

	Consider claim 16, and as applied to claim 10 above, Ahn et al. further teaches that that the first and second transistors (MN12, MN11) are P-channel MOS transistors (“the present invention may also be practiced with P-channel field effect transistors rather than N-channel field effect transistors”, paragraph 0097).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2008/0224191) in view of Ancey et al. (“Setting up 3D Sequential Integration for Back-Illuminated CMOS Image Sensors with Highly Miniaturized Pixels with low temperature Fully Depleted SOI transistors”).

	Consider claim 1, Ahn et al. teaches:
	A pixel (111, figure 4, paragraph 0050), comprising: 
	a detection node (floating diffusion, FD, paragraph 0054); 
	a normally on first transistor (reset NMOSFET, MN12, paragraph 0052) coupled between the detection node (FD) and a rail (VDD, see figure 4, paragraph 0064) for applying a first potential, the first transistor being a depletion-type transistor (The first transistor (MN12) is a depletion type NMOSFET (i.e. a normally on transistor) which applies a high supply voltage (VDD), paragraphs 0053, 0055, 0063, 0074 and 0076-0078, figures 4, 5 and 7.); and 
	a second transistor (source follower NMOSFET, MN13, paragraph 0052) having a gate coupled to the detection node (FD, see figure 4, paragraphs 0065 and 0068), the second transistor being a different type than the first transistor (The second transistor (MN13) may be an epitaxial type NMOSFET (paragraphs 0053 and 0074).  Ahn et al. teaches a myriad of possible depletion or epitaxial type NMOSFET configurations in figures 7-20, paragraph 0053.).
	However, Ahn et al. does not explicitly teach that the depletion-type first transistor is a fully depleted semiconductor on insulator (FDSOI) type.
	Ancey et al. similarly teaches a 4T pixel configuration (figure 1) having a first transistor (RST, see figure 1).
	However, Ancey et al. teaches that the first transistor is an FDSOI type (See the “Top SOI transfer” and “High-K/Metal gate FDSOI transistors” sections of the second page of Ancey et al.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the depletion-type first transistor taught by Ahn et al. be a fully depleted semiconductor on insulator (FDSOI) type transistor as taught by Ancey et al. for the benefit of providing low noise performance while fulfilling a requirement for a low thermal budget (See the “Noise performances” and “High-K/Metal gate FDSOI transistors” sections of the second page of Ancey et al.).

	Consider claim 2, and as applied to claim 1 above, Ahn et al. further teaches that the second transistor (MN13) has a drain electrically coupled to the first potential (VDD, see figure 4).

	Consider claim 3, and as applied to claim 1 above, Ahn et al. further teaches a photosensitive element (photodiode, PD, figure 4, paragraph 0052); and 
	a charge transfer device (transmit NMOSFET, MN11) coupled between said photosensitive element (PD) and the detection node (FD, see figure 4, paragraph 0054).

	Consider claim 4, and as applied to claim 3 above, Ahn et al. further teaches that said charge transfer device (MN11) is a transfer gate (i.e. transfer NMOSFET, MN11, paragraph 0054).

	Consider claim 5, and as applied to claim 1 above, Ahn et al. further teaches a reading node (N11, figure 4), wherein the second transistor (MN13) has a source electrically coupled to the reading node (N11, i.e. via the select NMOSFET, MN14, figure 4).

	Consider claim 6, and as applied to claim 5 above, Ahn et al. further teaches a third transistor (selection NMOSFET, MN14, figure 4, paragraph 0052) coupled between the source of the second transistor (MN13) and the reading node (N11, see figure 4.

	Consider claim 8, and as applied to claim 1 above, Ahn et al. further teaches that the first and second transistors (MN12, MN13) are N-channel MOS transistors (paragraph 0052).

	Consider claim 9, and as applied to claim 1 above, Ahn et al. further teaches that that the first and second transistors (MN12, MN13) are P-channel MOS transistors (“the present invention may also be practiced with P-channel field effect transistors rather than N-channel field effect transistors”, paragraph 0097).

	Consider claim 17, Ahn et al. teaches:
	An image sensor (figures 3 and 4) comprising: 
	a plurality of pixels (e.g. 111, 112 and 113, figure 4, paragraph 0050), which each pixel (see pixel 111) includes: 
	a detection node (floating diffusion, FD, paragraph 0054); 
	a photosensitivity element (photodiode, PD) coupled between the detection node (FD) and ground (GND, see figure 4, paragraph 0054),
	a normally on first transistor (reset NMOSFET, MN12, paragraph 0052) coupled between the detection node (FD) and a rail (VDD, see figure 4, paragraph 0064) for applying a first potential (The first transistor (MN12) is a depletion type NMOSFET (i.e. a normally on transistor) which applies a high supply voltage (VDD), paragraphs 0053, 0055, 0063, 0074 and 0076-0078, figures 4, 5 and 7.), the first transistor having a gate (i.e. to which control signal RG is input, figure 4), the first transistor (MN12) being a depletion-type transistor (paragraphs 0053 and 0074); and 
	a second transistor (source follower NMOSFET, MN13, paragraph 0052) having a gate coupled to the detection node (FD, see figure 4, paragraphs 0065 and 0068); 
	a third transistor (transmit NMOSFET, MN11)) coupled between the detection node (FD) and the photosensitivity element (PD, see figure 4, paragraph 0055); and 
	a control circuit (row driver, 500) configured to apply, during for a phase of initializing the detection node (FD), the first potential to the gate of the first transistor (i.e. via control signal RG, figure 4, paragraphs 0046, 0055, 0063 and 0064).
	However, Ahn et al. does not explicitly teach that the depletion-type first transistor is a fully depleted semiconductor on insulator (FDSOI) type.
	Ancey et al. similarly teaches a 4T pixel configuration (figure 1) having a first transistor (RST, see figure 1).
	However, Ancey et al. teaches that the first transistor is an FDSOI type (See the “Top SOI transfer” and “High-K/Metal gate FDSOI transistors” sections of the second page of Ancey et al.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the depletion-type first transistor taught by Ahn et al. be a fully depleted semiconductor on insulator (FDSOI) type transistor as taught by Ancey et al. for the benefit of providing low noise performance while fulfilling a requirement for a low thermal budget (See the “Noise performances” and “High-K/Metal gate FDSOI transistors” sections of the second page of Ancey et al.).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn et al. and Ancey et al., as applied to claim 1 above, and further in view of Funao et al. (US 2014/0191290).

	Consider claim 7, and as applied to claim 1 above, Ahn et al. further teaches that the first transistor (MN12) is a channel transistor (figure 7) that includes a doped channel region (27), a source (23), and a drain (24), said doped channel region (27) extending below the gate (21), from the source (23) to the drain (24), wherein the doped channel region (27) drain (24), and source (23) have a same conductivity type (i.e. N-type, see figure 7, paragraphs 0076-0078).
	However, the combination of Ahn et al. and Ancey et al. does not explicitly teach that the channel is a buried channel.
	Funao et al. similarly teaches a pixel (figure 1) having a depletion-type reset transistor (14, paragraphs 0034 and 0061).
	However, Funao et al. additionally teaches that in a transistor of the pixel (see figure 9) that includes N-type source, drain and channel regions (paragraph 0085), the channel is a buried channel (see “buried channel”, paragraphs 0116 and 0115, figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the channel region taught by the combination of Ahn et al. and Ancey et al. be a buried channel region as taught by Funao et al. for the benefit of reducing 1/f noise (Funao et al., paragraph 0045).

	Consider claim 20, and as applied to claim 17 above, Ahn et al. further teaches that the first transistor (MN12) is a channel transistor (figure 7) that includes a doped channel region (27), a source (23), and a drain (24), said doped channel region (27) extending below the gate (21), from the source (23) to the drain (24), wherein the doped channel region (27) drain (24), and source (23) have a same conductivity type (i.e. N-type, see figure 7, paragraphs 0076-0078).
	However, the combination of Ahn et al. and Ancey et al. does not explicitly teach that the channel is a buried channel.
	Funao et al. similarly teaches a pixel (figure 1) having a depletion-type reset transistor (14, paragraphs 0034 and 0061).
	However, Funao et al. additionally teaches that in a transistor of the pixel (see figure 9) that includes N-type source, drain and channel regions (paragraph 0085), the channel is a buried channel (see “buried channel”, paragraphs 0116 and 0115, figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the channel region taught by the combination of Ahn et al. and Ancey et al. be a buried channel region as taught by Funao et al. for the benefit of reducing 1/f noise (Funao et al., paragraph 0045).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Ancey et al., as applied to claim 17 above, and further in view of Kotani (US 2013/0083179).

	Consider claim 18, and as applied to claim 17 above, the combination of Ahn et al. and Ancey et al. does not explicitly teach a supply circuit configured to supply the first potential to said rail and the control circuit.
	Kotani similarly teaches a device (figure 5) comprising a solid-state imaging element (44, figure 5, figure 4), and further teaches a supply circuit (power supply circuit, 77, figure 5) configured to supply the first potential to said rail and the control circuit (“The power supply circuit 77 supplies the power supply voltage VDD and the ground voltage VSS to each part in the processor device 11, and supplies these voltages to each part in the imaging chip 42 via the signal lines 49b and 49c.” paragraph 0069).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Ahn et al. and Ancey et al. include a power supply circuit as taught by Kotani as this only involves combining prior art elements according to known methods to yield predictable results such as powering the image sensor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2008/0224191) in view of Funao et al. (US 2014/0191290).

	Consider claim 14, and as applied to claim 10 above, Ahn et al. further teaches that the first transistor (MN12) is a channel transistor (figure 7) that includes a doped channel region (27), a source (23), and a drain (24), said doped channel region (27) extending below the gate (21), from the source (23) to the drain (24), wherein the doped channel region (27) drain (24), and source (23) have a same conductivity type (i.e. N-type, see figure 7, paragraphs 0076-0078).
	However, Ahn et al. does not explicitly teach that the channel is a buried channel.
	Funao et al. similarly teaches a pixel (figure 1) having a depletion-type reset transistor (14, paragraphs 0034 and 0061).
	However, Funao et al. additionally teaches that in a transistor of the pixel (see figure 9) that includes N-type source, drain and channel regions (paragraph 0085), the channel is a buried channel (see “buried channel”, paragraphs 0116 and 0115, figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the channel region taught by Ahn et al. be a buried channel region as taught by Funao et al. for the benefit of reducing 1/f noise (Funao et al., paragraph 0045).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696